Citation Nr: 0323756	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cognitive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from August 1973 
to May 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  The veteran perfected an 
appeal to the Board.  

In response to the veteran's request for a Board hearing, a 
hearing was scheduled in February 2003 in Washington, D.C.  
However, the veteran canceled that hearing, and later 
indicated, via e-mail, that he did not want the hearing 
rescheduled.  Hence, the Board will render its decision on 
the basis of the current record.  


FINDING OF FACT

A VA physician has determined that it is reasonable to 
conclude that the veteran's cognitive disorder is related to 
exposure to contaminants during military service; there is no 
medical opinion of record that directly contradicts this 
opinion.


CONCLUSION OF LAW

The criteria for service connection for a cognitive disorder, 
not otherwise specified, have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim on appeal, the 
Board finds that all notification and development action 
needed to fairly adjudicate this claim has been accomplished.  

The veteran's service medical records indicate that the 
veteran noted in June 1982 and June 1985, that he did not 
have loss of memory or memory defect.  Thereafter, in June 
1991, the veteran indicated that he had trouble recalling 
names.  However, on history given for examinations in January 
1996, May 1996, May 1997, November 1998, and on his 
retirement examination in 1999, the veteran noted no history 
of memory loss.  The veteran's service medical records and 
personnel records indicate exposure to solvents and other 
neurotoxins.

Subsequent to service discharge, a VA psychiatric examination 
conducted in June 2000, found mild memory loss of unknown 
etiology by history only, but not shown on examination.  The 
examiner noted, however, that a neuropsychological 
examination would be necessary to accurately document the 
veteran's disorder.  Accordingly, in January 2001, a VA 
neuropsychological examination was conducted.  The Axis I 
diagnosis was cognitive disorder, not otherwise specified, 
and the Axis III diagnosis was radiation exposure documented 
in military records and exposure to solvents and other 
neurotoxins.  The examiner noted that a mild attention 
deficit was found that was of "uncertain etiology," and 
that the "possible neuropsychological effects of exposure to 
deplete uranium are largely unknown."  However, the examiner 
pointed to a study in the journal Environmental Research and 
stated that in the veteran's case: 

[i]t is reasonable to conclude at this 
time that exposure to either depleted 
uranium or the various solvents and fuels 
to which [the veteran] was exposed are 
the likely sources, either alone or in 
combination, of current cognitive 
dysfunction.

Additionally, the veteran's spouse and service members who 
were assigned with the veteran during his military duty, 
provided lay statements as to their observations with regard 
to the veteran's memory loss. 

In the instant case, although not definitive, the VA 
neuropsychologist, following review of the review of the 
record and above-cited medical treatise, as well as clinical 
evaluation of the veteran, determined that it was 
"reasonable" to conclude that the veteran's current 
cognitive disorder was related to his military service.  This 
opinion is sufficient to support a grant of service 
connection (see Lathan v. Brown, 7 Vet. App. 359, 366 (1995) 
("[m]edicine is more art than exact science")), 
particularly in view of the fact that the is no other medical 
opinion that directly contradicts the neuropsychologist's 
opinion.  

Accordingly, the Board finds that the criteria for service 
connection for a cognitive disorder, not otherwise specified, 
are met.  




ORDER

Service connection for a cognitive disorder, not otherwise 
specified, is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

